Citation Nr: 0824967	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-37 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for pulmonary 
fibrosis due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1953 
to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision denying 
the veteran's claim for a rating in excess of 10 percent for 
his pulmonary fibrosis due to asbestos exposure.


FINDING OF FACT

Pulmonary function testing from the veteran's most recent VA 
examination revealed a pre-bronchodilator Forced Vital 
Capacity (FVC) of 85 percent of the predicted result.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pulmonary fibrosis due to asbestos exposure have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Code (DC) 6833 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran was service connected for his pulmonary fibrosis 
due to asbestos exposure in a July 2003 rating action, and 
assigned a 10 percent disability evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6833, for asbestosis.  Under DC 
6833 a 10 percent rating is assigned when pulmonary function 
tests show Forced Vital Capacity (FVC) is 75 to 80 percent of 
what was predicted; or where Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is between 66 percent and 80 percent of what was predicted.  
A 30 percent rating is assigned when FVC is between 65 
percent and 74 percent of what was predicted, or where DLCO 
(SB) is between 56 and 65 percent of what was predicted.  

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected respiratory 
disability.  He asserts that the VA should consider the 
results of his physical examination and chest x-rays, and 
that VA should not consider post-bronchodilator results of 
pulmonary function tests, but rather rely on the unaided pre-
bronchodilator results.  However, pulmonary function test 
(PFT) results are the sole prescribed method for evaluating 
the severity of asbestos-related lung disease.  Likewise, 38 
C.F.R. § 4.96(d)(5) specifically instructs that post-
bronchodilator results are to be used when rating the 
severity of a respiratory condition unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.

Prior to his grant of service connection, the veteran 
received a VA examination in May 2003.  The PFT associated 
with that examination reveals a pre-bronchodilator FVC of 100 
percent of the predicted result, and a post-bronchodilator 
FVC of 101 percent of the predicted result.  The test results 
also reflected a DLCO result, but since this was uncorrected 
for hemoglobin, it is not considered.  

At a subsequent October 2004 VA examination, the veteran's 
associated PFT results indicated a pre-bronchodilator FVC 
that was 85 percent of the predicted result and a post-
bronchodilator FVC that was 81 percent of the predicted 
result.  (The examination also reflects a DLCO result, but 
which was again uncorrected for hemoglobin.)  

When interpreting these FVC results to determine the severity 
of disability, the pre-bronchodilator FVC of 85 percent of 
the predicted result pursuant to 38 C.F.R. § 4.96(d)(5) is to 
be used, because the post-bronchodilator results were poorer 
than the pre-bronchodilator results.  In order to qualify for 
the next higher rating of 30 percent, the veteran must have 
an FVC  between 65 percent and 74 percent of the predicted 
result.  The veteran's FVC of 85 percent of the predicted 
result does not entitle him to an increased rating.

In view of the foregoing, the criteria for a rating in excess 
of 10 percent for pulmonary fibrosis due to asbestos exposure 
have not been met, and the veteran's claim is therefore 
denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Following submission of a claim for an increased evaluation, 
VA must notify the veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).

In this case, the RO sent the veteran general notice of the 
information and evidence necessary to substantiate his claim 
in an October 2004 letter.  The following month, the veteran 
responded by indicating he had no additional relevant medical 
evidence to submit.  In the January 2005 rating decision 
forwarded to the veteran the same month, he was advised of 
the criteria for his current 10 percent rating, as well as 
the criteria for the next higher 30 percent rating.  This 
information was repeated 10 months later in the statement of 
the case, and in his November 2005 substantive appeal the 
veteran stated, "I fully understand you base your decision 
on pulmonary function studies."  

Although the forgoing does not describe the appropriate means 
by which to provide notice of the information and evidence 
necessary to substantiate this claim, the error has not 
prejudiced this veteran.  The claim/appeal has now been in 
process approximately 4 years, during which time the veteran 
meaningfully participated in it, and expressed accurately his 
understanding of the criteria needed to be met for an award 
of the benefits he sought.  Likewise, he has been represented 
throughout the process by a Service Organization, schooled in 
the VA claims process.  Under these circumstances, any error 
in fulfilling VA's notice requirements may be considered 
harmless.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
veteran was also provided with a VA examination.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim at this point.


ORDER

Entitlement to a rating in excess of 10 percent for pulmonary 
fibrosis due to asbestos exposure is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


